VAITHESWARAN, J.
Mike is the father of Danae, born in 1990. Danae was adjudicated a child in need of assistance in 1995 based on physical abuse by her mother. She remained a child in need of assistance due to ongoing drug abuse by her mother and a repetition of the physical abuse. As a teenager, Danae disclosed that she had also been abused sexually by her father.
Mike’s parental rights to Danae were terminated in 2004. On appeal, Mike does not challenge the grounds for termination. Instead, he contends: 1) the Federal and State Indian Child Welfare Acts apply but were not followed, 2) the State did not properly serve him with the petition for termination of parental rights, and 3) termination was not in the child’s best interests.
I. Mike raises the Indian Child Welfare Acts for the first time on appeal. *493He states that the juvenile court did not determine whether Danae was an “Indian child” within the meaning of the two Acts. As to the Federal Act (25 U.S.C. §§ 1901— 63), Mike failed to preserve this issue for appellate review. In re J.D.B., 584 N.W.2d 577, 581 (Iowa Ct.App.1998).
Regarding the Iowa Indian Child Welfare Act (Iowa Code ch. 232B (Supp. 2003)), we will assume without deciding that the challenge may be raised for the first time on appeal. Mike correctly notes that Iowa Code section 232B.4(2) requires a party seeking termination of parental rights over an Indian child to determine whether the child is an Indian child. The required inquiry is necessary when a child could be, but is not known to be, an Indian child.
We are not convinced this provision creates a broad duty to inquire of every child’s status as an “Indian child” in every proceeding that may theoretically be covered by chapter 232B. The duty of inquiry is qualified by section 232B.5(3), which provides that the court or a party is “deemed to know or have reason to know that an Indian child” is the subject of an action where 1) the court or party “has been informed ... that the child is or may be an Indian child,” 2) the child “gives the court reason to believe that the child is an Indian child,” or 3) the court or party “has reason to believe” that the child resides or is domiciled in “a predominantly Indian community.” Reading sections 232B.4(2) and 232B.5(3) together, as we must, we conclude that the section 232B.4(2) duty of inquiry concerning a potential Indian child’s status is triggered only by the circumstances set forth in Iowa Code section 232B.5(3).
Applying Iowa Code section 232B.5(3) to the record and argument before us, we find no evidence that 1) Mike or anyone else informed the court Danae is or may be an Indian child, 2) would have given the court reason to believe she was an Indian child, or 3) Danae resides in a predominately Indian community. Therefore, there is no need for an inquiry into her status as a potential Indian child.
II. Mike next contends the record only discloses that he was served with the original notice and not with the petition for termination of parental rights. See In re S.P., 672 N.W.2d 842, 846 (Iowa 2003) (noting order void as to parent who has no notice of proceeding). The record reveals that the Tazewell County Sheriff in Illinois file stamped an original notice and personally served Mike with a “notice.” Included with the return of service was the file stamped original notice, which made explicit reference to “a petition in the above entitled action, a copy of which is attached hereto.” Cf. Chader v. Wilkins, 226 Iowa 417, 420, 284 N.W. 183, 185 (1939) (citation omitted) (stating, absent “clear and satisfactory proof’ to the contrary, we presume that a return of service correctly states the manner of service”). We conclude Mike was properly served with the termination petition.
III. Mike finally argues that termination is not in Danae’s best interests because her maternal grandmother is willing and able to care for the child as she has in the past. See Iowa Code § 232.116(3)(a) (stating court need not terminate parental rights if “relative has legal custody of child”). He also argues “the child should have been called upon to state her views on the termination.” Id. § 232.116(3)(b) (stating court need not terminate if “child is over ten years old and objects to the termination”).
It is true that Danae’s grandmother was her caretaker for much of the nine-year period preceding termination. However, Danae was removed from the grandmother’s home in early 2003 when an investigation revealed that she failed to protect Danae from recurring physical abuse by *494her mother. Following that removal, Danae was placed in foster care, then in a shelter, and finally at a facility providing residential treatment services.
Meanwhile, Mike was sentenced to a 180 month prison term for conspiring to sell methamphetamine. Even before his incarceration, he was only seeing his daughter once a year. His prospects for renewing contact with her were faint, given a confirmed report that he sexually abused her as well as recent revelations by Danae that the abuse was more extensive than she first disclosed.
At the time of the termination hearing, Danae suffered from conduct disorder, post-traumatic stress disorder, and depressive disorder. Her move to a restrictive setting was precipitated by “out of control” behaviors which included setting a fire in a school bathroom, running away from home, using crack cocaine, sexually abusing two children, and attempting suicide.
As for Danae’s views concerning termination of her father’s parental rights, there is no evidence that Mike asked to have her testify at the termination hearing. There is also no evidence to suggest Danae wished to maintain a relationship with her father.
On our de novo review, we conclude termination of Mike’s parental rights to Danae was in her best interests.
AFFIRMED.
All judges concur except SACKETT, C. J., who partially dissents.